FILED
                             NOT FOR PUBLICATION                            NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM CAMERON,                                 No. 10-35563

               Plaintiff - Appellant,            D.C. No. 6:08-cv-00042-DWM-
                                                 RKS
  v.

ELIZABETH RANTZ; et al.,                         MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Montana state prisoner William Cameron appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment on the basis of

qualified immunity because Cameron failed to raise a genuine dispute of material

fact as to whether defendants were deliberately indifferent to his chronic

obstructive pulmonary disease and other serious medical needs. See Rodriguez v.

Maricopa Cnty. Cmty. Coll. Dist., 605 F.3d 703, 711 (9th Cir. 2010) (a defendant

is entitled to qualified immunity if there is no constitutional violation); Toguchi,

391 F.3d at 1056-60 (discussing deliberate indifference standard); see also Nelson

v. Pima Cmty. Coll., 83 F.3d 1075, 1081-82 (9th Cir. 1996) (“[M]ere allegation and

speculation do not create a factual dispute for purposes of summary judgment.”).

      Cameron’s appeal of the denial of his motions for preliminary injunctive

relief is moot. See Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1450

(9th Cir. 1992) (when underlying claims have been decided, the reversal of a denial

of preliminary injunction would have no practical consequences, and the issue is

therefore moot).

      Cameron’s remaining contentions, including those concerning alleged

judicial bias and discovery matters, are unpersuasive.

      Cameron’s “request to include supplemental affidavit-declaration to




                                           2                                     10-35563
Plaintiff’s oversized brief,” and the relief requested therein, filed on March 17,

2011, are denied.

      AFFIRMED.




                                           3                                    10-35563